Opinion issued August 2, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00175-CV
                           ———————————
                        MARTHA BARRON, Appellant
                                        V.
                       FERNANDO BARRON, Appellee


                   On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-27372


                         MEMORANDUM OPINION

      Martha Barron has neither paid the required fees nor established indigence for

purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE

ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West Supp. 2015); Fees Charged in

the Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial
Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c)

(allowing involuntary dismissal of case).


      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.



                                 PER CURIAM



Panel consists of Justices Keyes, Brown, and Huddle.




                                            2